
	

113 HRES 655 IH: Relating to the application of Article II, section 3, clause 5, of the Constitution of the United States.
U.S. House of Representatives
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2014
			Mr. Issa submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Relating to the application of Article II, section 3, clause 5, of the Constitution of the United
			 States.
	
	
		That the Secretary of the Treasury has failed to meet the requirement of Article II, section 3,
			 clause 5, of the Constitution of the United States to take care that a law
			 be faithfully executed, with respect to the policy of the Department of
			 the Treasury pertaining to the 1-year delay in the application of the
			 reporting requirements of sections 6055 and 6056 of the Internal Revenue
			 Code of 1986 (and related requirements of section 4980H of such Code), as
			 provided under Department of the Treasury Notice 2013–45, as announced by
			 the Department of the Treasury on July 2, 2013; and that the House of
			 Representatives shall bring a civil action in the United States District
			 Court for the District of Columbia for declaratory or injunctive relief to
			 challenge the policy of the Department of the Treasury.
		
